DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 10/07/2022 claims, is as follows: Claims 1-2, and 5 have been amended; Claims 3-4 have been canceled; Claims 6-9 have been withdrawn; and claims 1-2, and 5-9 are pending.

Claim Objections
Claims 1-2, and 5 are objected to because of the following informalities:  
In claim 1:
The phrase “of the first type;” in line 14 should be read “of the first type; and”. 
The phrase “and” before “said” in line 13 should be replaced with “,”. 
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1:
The limitation “a first heating device” in lines 2-3
“device” is the generic placeholder. 
The limitation “a second heating device” in line 3
“device” is the generic placeholder. 
The limitation “a drive member” in line 4
“member” is the generic placeholder. 
The limitation “a mixing device” in line 4
“device” is the generic placeholder. 
The limitation “a control and command unit” in line 4
“unit” is the generic placeholder. 
The limitation “a recognition device” in line 5
“device” is the generic placeholder. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “control and command unit” in line 4 of claim 1 have been described in originally-filed specification on p. 07-08 as the control and command unit 35 shown in figs. 1-2. Looking to the originally-filed specification on p. 07-08, there are not explicit statements made regarding the corresponding structure of the “control and command unit”, however, it is the Examiner’s position that based on the specification p. 07-08 and figs. 1-2, the “control and command unit” receives input from a sensor element 39 and the “control and command unit” issues signals/commands to control the autonomous apparatus via connections to the first heating device 16, the second heating device 17, the heat transfer device 18, and the drive member 28. One of ordinary skill in the art would construe the corresponding structure of the “control and command unit” to constitute the general purpose controller capable of performing the claimed function. 
The limitation “a first heating device" and “a second heating device” in lines 2-3 of claim 1 have been described in originally-filed specification on p. 05 lines 32-34, which “can be tubular electric resistances or resistive bands or resistive wires, of the induction type, able to generate heat and to convey it by induction and/or irradiation.”
The limitation “a mixing device" in line 4 of claim 1 has been described in originally-filed specification on p. 06 lines 28-30, which comprises “a hub 32 connected to at least one blade 33.”
The limitation “a recognition device" in line 5 of claim 1 has been described in originally-filed specification on p. 07 lines 18-23 as a sensor element 39, which can be “can be an electromechanical sensor, a weight sensor, a magnetic sensor and/or a sensor for reading a univocal magnetic band code, or a radio frequency sensor for reading an RFID (Radio Frequency Identification) code.”
The limitation “a drive member" in line 10 of claim 1 has been described in originally-filed specification on p. 07 lines 1-2 as “a transmission shaft 31 to transmit the rotation to the mixing device 29 located coaxial with the median axis X.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over De’Longhi (US 20110256285, previously cited) in view of Payen (US 20080163764, newly cited) and Hlava (US 6274847, previously cited)
Regarding Claim 1, De’Longhi discloses an autonomous apparatus for cooking food (fryer 1) comprising a support body (base 5), a lid (cover 29) of the openable type, at least one specific replaceable container (basket 11) (para. 0036-0037; figs. 3-4) (it is noted basket 11 is net-like type used in second operating mode fig. 4 and the basket 11 has a tilted bottom 12 with holes 15 used in first operating mode fig. 3), a first heating device (first electrical resistance 31) associated with a heat transfer device (fan 30) (para. 0025) comprising an impeller (fan 30) and installed above the replaceable container (basket 11) (fig. 3), a second heating device (second electrical resistance 49) disposed below the replaceable container (fig. 3), a drive member (driving pin 17) connected to a mixing device (paddle 13) (para. 0027), wherein the apparatus being configured to selectively activate in a mutually exclusive manner upon a user’s selection of operating mode:
said first heating device (first electrical resistance 31) and said heat transfer device (fan 30) and a drive member for driving the impeller (fan 30) 1(while De’Longhi is silent on the shaft associated with the fan, it is well-known that fan is driven by associated shaft, see Moon in footnote 1) during a first operating mode (para. 0057) (it is noted during the first operating mode, the electrical resistance 31 and fan are actuated), wherein in the first operating mode a first container (basket 11) is provided with a net base wall (para. 0037; fig. 4), and
said second heating device (second electrical resistance 49) at a second level of power (second electrical resistance 49 is turned on) and said drive member (driving pin 17) for driving said mixing device (mixing paddle 13) (it is noted the driving pin 17 is capable of driving the mixing paddle 13) during a second operating mode (para. 0057, 0038, and 0069) (it is noted during the second operating mode, the electrical resistance 49 and rotation means 17 for basket 11 are actuated. The rotation means 17 is capable of driving the mixing paddle 13), wherein in the second operating mode a second container (basket 11) is provided with a through hole (central hole 19 of the basket 11) on the base wall disposed coaxial with respect to a median axis of said base wall (para. 0037 and 0039; fig. 3). 




    PNG
    media_image1.png
    481
    646
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    460
    583
    media_image2.png
    Greyscale

De’Longhi does not disclose:
the first container is provided with a continuous base wall; and 
a control and command unit, wherein the apparatus comprises a recognition device configured to univocally recognize a specific container from between at least a first container of a first type and a second container of a second type, both interchangeable, said control and command unit being configured to selectively activate in a mutually exclusive manner in relation to the specific container recognized, respectively: 
said first heating device and said heat transfer device and a drive member for driving the impeller on recognizing the first container of the first type; 
said second heating device at a second level of power and said drive member for driving said mixing device on recognizing the second container of the second type.
However, Payen discloses an autonomous apparatus for cooking food (fryer 1) comprises a container (food-receiver 2) is provided with a continuous base wall (bottom 2B of food-receiver 2) (para. 0043 and 0076; fig. 2). 


    PNG
    media_image3.png
    448
    675
    media_image3.png
    Greyscale

Hlava discloses an autonomous apparatus (cooking apparatus 10) comprises a control and command unit (control circuit 50; fig. 7) (col. 5, lines 20), wherein the autonomous apparatus (cooking apparatus 10) comprises a recognition device (sensor 36) configured to univocally recognize a specific container from between at least a first container of a first type (insert 14) and a second container of a second type (insert 16) (col. 4, 5 lines 53-57, 8-10 respectively; fig. 1A), both interchangeable, said control and command unit (control circuit 50) being configured to selectively activate in a mutually exclusive manner in relation to the specific container recognized (insert 14, 16) (col. 5, lines 20-23, 44-67), respectively: 
said first heating device (heating elements 30a, 30b) on recognizing the first container of the first type (insert 16) (it is noted when insert 16 is used, cooking mode is a slow cook mode); 
said second heating device at a second level of power (heating element 30c) on recognizing the second container of the second type (insert 14) (col. 5, lines 44-67) (it is noted when insert 14 is used, cooking mode is a roasting mode).

    PNG
    media_image4.png
    473
    500
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first container of De’Longhi such that it is provided with the continuous base wall as taught by Payen, in order to prevent any air flow through the bottom of the first container and to retain oil in the first container to be used for cooking (para. 0078 of Payen). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous apparatus of De’Longhi to include the control and command unit, and recognition device configured to univocally recognize the specific container from between the first and the second type, in order to selectively activate the first heating device and the second heating device associated with the first cooking mode and the second cooking mode respectively based on the type of the container detected by the recognition device as taught by Hlava. Doing so would enhance the automatic cooking capability of the apparatus by automatically and selectively activating heating system based on the type of the container detected by the sensor. The modification would result in the control and command unit (control circuit 50 of Hlava) being configured to selectively activate in the mutually exclusive manner in relation to the specific container (basket 11 as in fig. 3 or fig. 4 of De’Longhi) recognized, respectively:
said first heating device (first electrical resistance 31 of De’Longhi) and said heat transfer device (fan 30 of De’Longhi) and a drive member for driving the impeller (shaft for fan 30 of De’Longhi) on recognizing the first container of the first type (basket 11 as in fig. 3 of De’Longhi detected by sensor 36 of Hlava); 
said second heating device (second electrical resistance 49 of De’Longhi) at a second level of power and said drive member (driving pin 17) for driving said mixing device (mixing paddle 13) on recognizing the second container of the second type (basket 11 as in fig. 4 of De’Longhi detected by sensor 36 of Hlava).
Regarding Claim 2, Hlava discloses said control and command unit (control circuit 50) is configured to activate said second heating device (heating element 30c) at a first level of power less than said second level of power on recognizing said first container (insert 16) (col. 5, lines 44-67) (according to attached Vocabulary definition, “activate” is interpreted to mean to set in motion or move to act. It is noted when insert 16 is detected, the heating element 30c is switched off while heating elements 30a, 30b are turned on).

Regarding Claim 5, Hlava discloses the apparatus (cooking apparatus 10), wherein said recognition device (sensor 36) comprises a sensor element (sensor 36) configured to selectively detect the presence of said second container (insert 16), said recognition device (sensor 36) being configured to transmit information concerning the specific container present to said control and command unit (control circuit 50; fig. 7) (col. 5, lines 57-65).

Response to Amendment
With respect to claim objections: since amendments made to the claims, therefore the claim objections are withdrawn. 
With respect to Notification of 112f: 
Since amendments made to the claim 1 regarding the limitation “a heat transfer device comprising an impeller” in lines 3-4, therefore the previous interpretation under 112f with respect to “a heat transfer device” is withdrawn. 
Applicant’s argument: on p. 6-7 of the Remarks with respect to the limitation “said control and command unit being configured to”, “The Examiner contends that "command and control unit" is means-plus-function language. Office Action, p. 6. Applicant respectfully disagrees: "command and control unit" should not be interpreted under 35 U.S.C. § l 12(f) because persons of ordinary skill in the art of autonomous apparatus for cooking food understand "command and control unit" as referring to a class of electronic devices for receiving inputs and for issuing controlling outputs to govern the operations of the elements of the autonomous cooking apparatus. "If persons of ordinary skill in the art reading the specification understand the term to
have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., 'filters,' 'brakes,' 'clamp,' 'screwdriver,' and 'locks') 35 U.S.C. 112(±) will not apply." M.P.E.P. §2181(1) (R-10.2019) (citations omitted). "The term is not required to denote a specific structure or a precise physical structure to avoid the application of 35 U.S.C. 112(±)." Id., citing Inventio AG v. Thyssenkrupp Elevator Americas Corp., 649 F.3d 1350, 99 USPQ2d 1112 (Fed. Cir. 2011) (holding that the claim terms "modernizing device" and "computing unit" when read in light of the specification connoted sufficient, definite structure to one of skill in the art to preclude application of 35 U.S.C. 112, sixth paragraph) (additional citations omitted). In the art of autonomous apparatus for cooking food, every appliance has an electronic unit that manages the operation of the appliance itself. In this particular case, the inputs include input from the recognition device 36, and the command and control unit issues signals/commands to control the autonomous apparatus via connections to the first heating device 16, the second heating device 17, the heat transfer device 18 and the drive member 28. Therefore, "command and control unit" is understood by those of ordinary skill in the art as denoting structure and should not be interpreted under 35 U.S.C. § l 12(f).”
Examiner’s response: with respect to 112f notification to “said control and command unit” of claim 1, Applicant’s arguments are respectfully not persuasive because the limitation “said control and command unit” has met three prong tests. The phrase uses a generic placeholder “unit”, coupled with functional language “configured to” without reciting sufficient structure to achieve the corresponding function. Furthermore, the generic placeholder is not preceded by a structural modifier. Therefore, 112f is respectfully maintained. 
With respect to rejections 112a and 112b associated with “control and command unit”: Applicant’s arguments are found persuasive, therefore 112a, 112b are withdrawn. 
With respect to rejections 112b: since amendments made to claims, therefore the previous rejections 112b are withdrawn. 

Response to Arguments
Applicant's arguments filed on 10/07/2022 have been considered but they are respectfully not persuasive because: 
Applicant’s Arguments: on p. 8-10 of the Remarks “Amended claim 1 recites a first container (14) of a first type provided with a continuous base wall (23) and a second container (15) of a second type provided with a through hole (26) on the base wall (23)"-the through hole being aligned for the insertion of the mixing device (29). De'Longhi does not disclose, teach, or suggest two different replaceable containers, in which, when a specific container is recognized, different and alternative functions of the apparatus as recited in amended claim 1. As explained in the specification as filed at page 1, line 28, to page 2, line 4, different foods and different cooking methods may require different heat distribution, heat sources, heat temperatures and way of cooking and, for example, may require or not require mixing actions. Hlava cannot cure the deficiencies of De'Longhi in failing to disclose, teach, or suggest all of the elements of amended claim I for at least three principal reasons.
First, Hlava discloses only one heating device (30) associated laterally to the lining of the pot, so implicitly Hlava' s cooking apparatus cannot "selectively activate in a mutually exclusive manner in relation to the specific container (14, 15) recognized" as recited in amended claim 1.
Although the Office Action mentions different elements (30a, 30b, 30c) of Hlava' s heating
element 30, Hlava' s elements are disclosed as "a plurality of resistance type heating elements
formed in a band wrapping around liner side wall 34." Hlava, col. 4, lines 11-15. Further, Hlava
only teaches that the temperatures of the (sole) heating element can be selected depending if one
or another container is detected, but does not provide any hint or suggestion that a different
(upper or lower) heating element is activated, depending on the type of container that is
recognized inside the apparatus. As a result, the selective activation of Hlava' s different
elements does not disclose, teach, or suggest the activation of "a first heating device (16)
associated with a heat transfer device (18) comprising an impeller (37) and installed above the
replaceable container (14, 15), a second heating device (17) disposed below the replaceable
container (14, 15)" as recited in amended claim 1.
Second, Hlava does not disclose, teach, or suggest an impeller (37) and "a drive member
(38) for driving the impeller (37) on recognizing the first container (14) of the first type" as
recited in amended claim 1.
Third, Hlava does not teach, disclose, or suggest "a second container (15) of a second
type provided with a through hole (26) on the base wall (23) disposed coaxial with respect to a
median axis (X) of said base wall (23), ... said control and command unit (35) being configured
to selectively activate in a mutually exclusive manner in relation to the specific container (14,
15) recognized, respectively: - said second heating device (17) at a second level of power and said drive member (28) for driving said mixing device (29) on recognizing the second container
(15) of the second type" as recited in amended claim 1. Despite disclosing two modes of
operation, Hlava and De'Longhi fail to disclose, teach, or suggest the above-quoted alternative
modes of operation as recited in amended claim 1. Hlava only indicates two types of cooking
apparatus, the slow cookers and the roasters, that require different temperatures for their
operation, and only indicates the recognition of these two types in order to adjust the temperature of the sole heating element. De'Longhi discloses two operative ways of cooking, one with a deep bath of oil and one with a thin layer of oil. Par. 0057 mentions that in the cooking mode with a small quantity of oil the lid of the cooking apparatus is closed, whereas in the cooking mode with a bigger amount of oil the lid of the cooking apparatus is open. Even taken in
combination, Hlava and De'Longhi fail to teach, disclose, or suggest at least the above-discussed
elements of amended claim 1, in which the type of container, with a closed or holed bottom,
conditions the type of heating, not only for the temperature but for the position and the
distribution of the heat inside the container, the activation or not of the impeller, and the
activation or not of the mixing paddle.
For the reasons set forth above, the cited references fail to disclose, teach or suggest all of the elements of amended claim 1.”
Examiner’s Responses:
Applicant’s arguments are respectfully not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See /n re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, De’Longhi discloses the apparatus is configured to activate in a mutually exclusive manner in relation to a specific container upon a user’s selection via an operating mode selector: the first heating device (first electrical resistance 31), said heat transfer device (fan 30) and a drive member (shaft) for driving the impeller (fan 30) during the first mode operation (fig. 3); and the second heating device (second electrical resistance 49), and said drive member (driving pin 17) for driving said mixing device (mixing paddle 13) during the second mode operation (fig. 4) (para. 0059-0073) (it is noted the driving pin 17 is capable of driving mixing paddle 13). Payen discloses a container is provided with a continuous base wall (bottom 2B of food-receiver 2) (para. 0043 and 0076; fig. 2). Hlava discloses a control circuit 50 connected to a sensor 36 that detects either an insert 14 or 16 placed in a cooking chamber. A plurality of heating elements 30a, 30b, and 30c of varying wattages 225W, 50W, and 775W respectively are selectively controlled in a mutually exclusive manner upon the detection result of the sensor 36. If the insert 16 is detected, the control circuit 50 turns on the heating elements 30a and 30b for slow cooking mode. If the insert 14 is detected, the control circuit 50 turns on the heating element 30c for roasting mode (col. 5, lines 45-67). 
 Additionally, the references De’Longhi, Payen, and Hlava are related as the same technical field therefore it would have been obvious to combine them.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As evidence, Moon (US 20030062360) discloses an oven fan 80 is driven by a shaft 82 (para. 0033; figs. 3 and 5).